Citation Nr: 1118028	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-34 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO essentially reopened the Veteran's previously denied claim of service connection for PTSD and denied this claim on the merits.  A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as whether new and material evidence had been submitted to reopen a claim of service connection for PTSD.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim of service connection for PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's PTSD symptomatology since active service.  He also asked the Veteran to describe in detail his claimed in-service stressors.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the new and material evidence submitted in support of this claim, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, and especially in light of the decision below reopening and granting the Veteran's claim of service connection for PTSD on the merits, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board observes that, in June 1997, it denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Court also has held that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis, however.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the Court's holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  

The Board notes that the Veteran has been diagnosed as having a variety of acquired psychiatric disabilities, including PTSD.  As opposed to the facts in Velez, however, the Veteran consistently has pursued a claim for service connection for PTSD; in that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  (The Board also notes parenthetically that the RO declined to reopen the Veteran's previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include depression and anxiety, in a December 2007 rating decision.  The Veteran did not initiate an appeal with respect to this claim, however.)  Thus, the threshold question of whether new and material evidence has been submitted to reopen the Veteran's previously denied service connection claim for PTSD must be addressed.

The issue of entitlement to VA compensation for birth defects in the Veteran's children has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the Veteran originally filed this claim in April 2007.  The RO in St. Petersburg, Florida, then referred this claim to the RO in Denver, Colorado, in June 2007.  It appears that no further action was taken on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In June 1997, the Board denied the Veteran's claim of service connection for PTSD; this decision was not appealed and it became final.

2.  The evidence submitted since June 1997 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD because it suggests that the Veteran's current PTSD may be attributed to active service.  

3.  The Veteran's service personnel records show that he served in the Republic of Vietnam between December 1968 and July 1970.

4.  The unit history for the Veteran's active service unit while in the Republic of Vietnam persuasively suggests that he served in combat.

5.  The Veteran has reported that his in-service stressors are related to fear of hostile military activity.

6.  The competent evidence shows that the Veteran's PTSD is related to active service.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1100 (1996), currently  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  Evidence submitted since the June 1997 Board decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In this decision, the Board reopens the Veteran's previously denied claim of service connection for PTSD and grants this claim on the merits.  Because this constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied service connection claim for PTSD.  He essentially contends that, because the newly submitted evidence shows that he has been diagnosed as having PTSD based on an in-service stressor corroborated by a VA psychiatrist or psychologist on outpatient treatment, he is entitled to reopen this claim.

In June 1997, the Board denied the Veteran's claim of service connection for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, it may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support of that claim, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a basis for allowing the claim.  An adverse determination as to either question is appealable.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim on a VA Form 21-4138 which was dated on April 19, 2007, and date-stamped as received by the RO on April 30, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final Board decision in June 1997 consisted of the Veteran's service treatment records and his post-service VA treatment records, including VA examination reports.  The Board acknowledged that the Veteran had been diagnosed as having PTSD by several of his post-service VA treating physicians, in addition to multiple other acquired psychiatric disabilities, on outpatient treatment visits.  The Board also noted that the Veteran's most recent VA examination in August 1996 had shown that he did not meet the criteria for a current diagnosis of PTSD, however.  The Board noted further that the U.S. Army and Joint Services Environmental Support Group (now the Joint Services Records Research Center (JSRRC)) had been unable to verify the Veteran's claimed in-service stressors.  Because there was no current diagnosis of PTSD, and because the Veteran's claimed in-service stressors had not been verified, the claim was denied.

The newly submitted evidence includes the Veteran's VA and private outpatient treatment records, Board hearing testimony, and lay statements.  This evidence shows that the Veteran currently is diagnosed as having PTSD.  This evidence also contains several statements made by the Veteran to his VA treating physicians about his claimed in-service stressors when he was seen on outpatient treatment.  For example, on VA outpatient treatment in March 2008, the Veteran complained of problems with depression, crying spells, irritability, hypervigilance, an easy startle response, nightmares, intrusive thoughts, and emotional numbing.  He reported that he had no friends and could not be around crowds or even family gatherings.  He also reported experiencing frequent suicidal ideation but no intent.  The Veteran stated that, while in Vietnam during active service, he spent 9 months guarding an ammunition dump by himself.  Mental status examination of the Veteran showed he was well-groomed with normal speech, relevant thought content with intrusive thoughts, nightmares, questionable flashbacks, rational and goal-directed thought processes, and suicidal ideation but no plan.  The Veteran's Global Assessment of Functioning (GAF) score was 35, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The diagnosis was combat-related PTSD.  This diagnosis was confirmed on subsequent VA outpatient treatment visits in 2008.

The Veteran testified credibly before the Board in July 2010 concerning his claimed in-service stressors.  He specifically testified that all of his claimed in-service stressors were related to his in-service experiences while in combat in Vietnam.  He also testified that he had experienced symptoms of PTSD continuously since his service separation.  

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the Board notes that the evidence which was of record in June 1997 showed that there was no competent evidence that the Veteran experienced any current disability due to PTSD which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's VA outpatient treatment records and Board hearing testimony) suggests that the Veteran currently experiences PTSD which could be attributed to active service.  This evidence generally is presumed credible for the limited purpose of reopening a previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since June 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for PTSD is reopened.

Having reopened the Veteran's previously denied service connection claim for PTSD, the Board will proceed to adjudicate this claim on the merits.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that his in-service experiences during combat in Vietnam caused his current PTSD.  He also contends that he has experienced PTSD symptoms continuously since active service.  He contends further that he has been diagnosed as having PTSD based on an in-service stressor that was corroborated by a VA psychiatrist or psychologist on outpatient treatment.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran's service treatment records do not show that he was diagnosed as having PTSD at any time during active service.  The Veteran has contended that his active service in Vietnam included participation in combat.  He specifically has testified and submitted lay statements to the effect that he participated in several firefights against the enemy in Vietnam and his base, "Camp Eagle," came under sustained enemy rocket attacks on several occasions while he was in Vietnam.  The Veteran's service personnel records show that he served in Vietnam between December 1968 and July 1970 as a member of the 585th Transportation Company from December 1968 to June 1969, the 630th Transportation Company from June to July 1969, the 805th Transportation Company from July to September 1969, and the 515th Transportation Company from September 1969 to July 1970.  He participated in several campaigns in Vietnam, including Vietnam Counter Offensive Phase VI, TET 69 Counter Offensive, Vietnam Summer-Fall 1969, and Vietnam Winter-Spring 1970.  He was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal w/60 Device.  

The unit history for the 585th Transportation Company for 1969, which was provided by the JSRRC (formerly the U.S. Army and Joint Services Environmental Support Group) in April 1996, indicates that this unit supported the 101st Airborne Division in Vietnam and was located in the area of Phu Bai, Vietnam, and Camp Eagle, Vietnam, during 1969.  This unit history states that "exposure to enemy fire remained a routine-hazard" in 1969 although there had been "a definite decrease in enemy activity."  It also states that, for this unit, "living conditions were similar to that of infantry in the field" prior to January 1969.  A review of "Operational Report - Lessons Learned" provided by the JSRRC and covering the dates of the Veteran's tour of duty in Vietnam shows that the Phu Bai combat base was struck twice with 122 mm rockets and Camp Eagle was struck once by enemy rocket attacks in early 1969.  Given the foregoing, and although the Veteran's service personnel records do not show that he received any combat awards or citations during active service, the Board finds that the Veteran's reported in-service stressors are consistent with the facts and circumstances of his active service in Vietnam and persuasively suggest that he served in combat in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board also finds that the Veteran's reported in-service stressors clearly include fear of hostile military activity.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The competent evidence also contains a diagnosis of PTSD based on the Veteran's reported in-service stressors from his active combat service in Vietnam.  Several of the Veteran's VA treating physicians diagnosed him as having "combat-related" PTSD following VA outpatient treatment in 2008.  The Veteran specifically reported in March 2008 that, while in Vietnam, he spent 9 months guarding an ammunition dump.  The Veteran also testified credibly before the Board in July 2010 that his in-service stressors included being stationed at Camp Eagle loading ammunition, guarding an ammunition dump at night while stationed at Camp Eagle, and coming under enemy rocket attacks.  The Veteran's unit history confirms that it was based in the area of Camp Eagle which came under enemy rocket attack in early 1969.  This unit history also indicates that the Veteran's unit routinely was exposed to enemy fire while he was assigned to it in Vietnam.  

The evidence shows that the Veteran served in combat in Vietnam.  He has reported that his in-service stressors, including the fear of hostile military activity, were related to his active combat service in Vietnam.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD and he reported his in-service stressors, including the fear of hostile military activity, to the VA examiners who rendered this diagnosis.  In summary, after resolving all reasonable doubt in the Veteran's favor,  and especially in light of the relaxed evidentiary standards for PTSD claims found in the revised 38 C.F.R. § 3.304(f), the Board finds that the evidence supports granting service connection for PTSD.


ORDER

As new and material evidence has been submitted, the previously denied claim of service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


